               Case 8:21-bk-10619-MW                    Doc 1 Filed 03/11/21 Entered 03/11/21 13:34:14                                     Desc
                                                        Main Document    Page 1 of 14

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Global Discovery Biosciences Corporation, a Delaware corporation

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  13885 Alton Parkway #B
                                  Irvine, CA 92618
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Orange                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       gdbiosciences.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 8:21-bk-10619-MW                      Doc 1 Filed 03/11/21 Entered 03/11/21 13:34:14                                    Desc
                                                            Main Document    Page 2 of 14
Debtor    Global Discovery Biosciences Corporation, a Delaware                                     Case number (if known)
          corporation
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                             Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                 proceed under Subchapter V of Chapter 11.
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                        No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                 Relationship
                                                 District                                 When                          Case number, if known


Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                Case 8:21-bk-10619-MW                    Doc 1 Filed 03/11/21 Entered 03/11/21 13:34:14                                      Desc
                                                         Main Document    Page 3 of 14
Debtor   Global Discovery Biosciences Corporation, a Delaware                                    Case number (if known)
         corporation
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 8:21-bk-10619-MW   Doc 1 Filed 03/11/21 Entered 03/11/21 13:34:14   Desc
                        Main Document    Page 4 of 14




            /s/ JEFFREY I. GOLDEN
Case 8:21-bk-10619-MW   Doc 1 Filed 03/11/21 Entered 03/11/21 13:34:14   Desc
                        Main Document    Page 5 of 14
                    Case 8:21-bk-10619-MW                            Doc 1 Filed 03/11/21 Entered 03/11/21 13:34:14                                              Desc
                                                                     Main Document    Page 6 of 14

 Fill in this information to identify the case:
 Debtor name Global Discovery Biosciences Corporation, a Delaware
                    corporation
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                      Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Centers for                                                    Loan                                                                                                    $724,903.01
 Medicare &
 Medicaid
 Services (CMS)
 7500 Security Blvd.
 Windsor Mill, MD
 21244
 Sage Law Partners,                                             Attorney's Fees                                                                                           $65,818.88
 P.C.
 9606 Culver Blvd.,
 Suite 301
 Culver City, CA
 90232
 Jon R. Robertson,                                              Attorney's Fees                                                                                           $51,166.75
 Esq.
 Robertson & Culver,
 LLP
 2601 Mail Street
 Suite 500
 Irvine, CA 92614
 SQI Diagnostics                                                Vendor                                                                                                    $40,000.00
 36 Meteor Drive
 Toronto, Ontario
 M9W 1A4
 QuarterSpot Inc.                                               Loan                                                                                                      $37,768.41
 345 7th Avenue
 New York, NY 10001
 FedEx                                                          Vendor                                                                                                    $17,177.17
 PO Box 7221
 Pasadena, CA
 91109-7321
 Eppendorf North                                                Vendor                                                                                                    $10,673.00
 America, Inc.
 PO Box 13274
 Newark, NJ 07101



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 8:21-bk-10619-MW                            Doc 1 Filed 03/11/21 Entered 03/11/21 13:34:14                                              Desc
                                                                     Main Document    Page 7 of 14


 Debtor    Global Discovery Biosciences Corporation, a Delaware                                               Case number (if known)
           corporation
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Fisher Scientific                                              Vendor                                                                                                      $8,774.81
 11450 Compaq
 Center West
 Houston, TX 77070
 Staples Business                                               Vendor                                                                                                      $3,183.26
 Advantage
 PO Box 660409
 Dallas, TX
 75266-0409
 American                                                       Vendor                                                                                                      $1,874.00
 Proficiency Institute
 Department 9526
 PO Box 30516
 Lansing, MI
 48909-8016
 Abbott Laboratories,                                           Vendor                                                                                                      $1,633.33
 Inc.
 PO Box 92679
 Chicago, IL 60675
 Aleksander Vagin                                                                                                                                                           $1,140.00
 18843 Hatteras
 Street, Unit 11
 Tarzana, CA 91356
 Schick Moving &                                                Vendor                                                                                                      $1,111.46
 Storage Co.
 PO Box 3627
 Tustin, CA 92781
 Tosoh Bioscience,                                              Vendor                                                                                                        $956.00
 Inc.
 PO Box 712415
 Cincinnati, OH
 45271-2415
 The Atlas Software                                             Vendor                                                                                                        $661.39
 LLC
 19745 Colima Road
 #175
 Suite E
 Rowland Heights,
 CA 91748
 Stericycle, Inc.                                               Vendor                                                                                                        $442.84
 PO Box 6578
 Carol Stream, IL
 60197-6578
 Irvine Police                                                  Donation                                                                                                      $300.00
 Department
 1 Civic Center Plaza
 PO Box 19675
 Irvine, CA
 92623-9575




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 8:21-bk-10619-MW                            Doc 1 Filed 03/11/21 Entered 03/11/21 13:34:14                                              Desc
                                                                     Main Document    Page 8 of 14


 Debtor    Global Discovery Biosciences Corporation, a Delaware                                               Case number (if known)
           corporation
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Internal Revenue                                                                                                                                                               $54.70
 Service
 Official Noticing
 Address
 for BK
 POB 7346
 Philadelphia, PA
 19101-7346
 Uline                                                          Vendor                                                                                                          $37.85
 PO Box 88741
 Chicago, IL 60680
 Lease Corporation                                                                                                   $52,962.70                  Unknown                   Unknown
 of America
 3150 Livernois Road
 Suite 300
 Troy, MI 48083




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 8:21-bk-10619-MW   Doc 1 Filed 03/11/21 Entered 03/11/21 13:34:14            Desc
                            Main Document    Page 9 of 14


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       Jeffrey I. Golden
                       WEILAND GOLDEN GOODRICH LLP
                       650 Town Center Drive
                       Suite 600
                       Costa Mesa, CA 92626


                       Global Discovery Biosciences Corporation, a Delaware corporation
                       13885 Alton Parkway #B
                       Irvine, CA 92618
Case 8:21-bk-10619-MW   Doc 1 Filed 03/11/21 Entered 03/11/21 13:34:14   Desc
                        Main Document   Page 10 of 14



                   Abbott Laboratories, Inc.
                   PO Box 92679
                   Chicago, IL 60675


                   Aleksander Vagin
                   18843 Hatteras Street, Unit 11
                   Tarzana, CA 91356


                   American Proficiency Institute
                   Department 9526
                   PO Box 30516
                   Lansing, MI 48909-8016


                   Brian L. Sirota, Esq.
                   SIROTA & ASSOCATES
                   2445 West Chapman Avenue
                   Suite 150
                   Orange, CA 92868


                   California Deparatment of Tax and
                   Fee Administration
                   PO Box 942879
                   Sacramento, CA 94279-0055


                   California Franchise Tax Board
                   Special Operations Bankruptcy Team
                   MIC: 74
                   PO Box 942879
                   Sacramento, CA 94279-0074


                   Centers for Medicare & Medicaid
                   Services (CMS)
                   7500 Security Blvd.
                   Windsor Mill, MD 21244


                   David A. Seal, Esq.
                   Potter Anderson Corroon LLP
                   1313 North Market Street
                   Hercules Plaza, 6th Floor
                   Wilmington, DE 19899-0951
Case 8:21-bk-10619-MW   Doc 1 Filed 03/11/21 Entered 03/11/21 13:34:14   Desc
                        Main Document   Page 11 of 14



                   Dr. Khalid Bin Jabor Al-Thani
                   5 Centre Court
                   Dana Point, CA 92629


                   Eppendorf North America, Inc.
                   PO Box 13274
                   Newark, NJ 07101


                   Eric Landau, Esq.
                   Travis Biffar, Esq.
                   THOMAS WHITELAW & KOLEGRAFF LLP
                   18101 Von Karman Ave., Suite 230
                   Irvine, CA 92612


                   Estrella Harrington



                   FedEx
                   PO Box 7221
                   Pasadena, CA 91109-7321


                   Financial Pacific Leasing, Inc.
                   PO Box 4568
                   Auburn, WA 98001


                   Fisher Scientific
                   11450 Compaq Center West
                   Houston, TX 77070


                   George D. Straggas, Esq.
                   Eric D. Dean, esq.
                   STRAGGAS DEAN LLP
                   8911 Research Drive
                   Irvine, CA 92618
Case 8:21-bk-10619-MW   Doc 1 Filed 03/11/21 Entered 03/11/21 13:34:14   Desc
                        Main Document   Page 12 of 14



                   Internal Revenue Service
                   Official Noticing Address
                   for BK
                   POB 7346
                   Philadelphia, PA 19101-7346


                   Irvine Police Department
                   1 Civic Center Plaza
                   PO Box 19675
                   Irvine, CA 92623-9575


                   James M. Whitelaw
                   Eric Landau
                   THOMAS WHITELAW & KOLEGRAFFF LLP
                   18101 Von Karman Avenue, Suite 230
                   Irvine


                   Jon R. Robertson, Esq.
                   Robertson & Culver, LLP
                   2601 Mail Street
                   Suite 500
                   Irvine, CA 92614


                   Lease Corporation of America
                   3150 Livernois Road
                   Suite 300
                   Troy, MI 48083


                   Michael K. Burke
                   Reich Radcliffe & Hoover LLP
                   4675 Macarthur Court, Suite 550
                   Newport Beach, CA 92660


                   Munira Al Dafna
                   Zone 68
                   Street 935
                   House 102, Doha Qater


                   PHD
                   13885 Alton Parkway, Suite B
                   Irvine, CA 92618
Case 8:21-bk-10619-MW   Doc 1 Filed 03/11/21 Entered 03/11/21 13:34:14   Desc
                        Main Document   Page 13 of 14



                   QuarterSpot Inc.
                   345 7th Avenue
                   New York, NY 10001


                   Sage Law Partners, P.C.
                   9606 Culver Blvd., Suite 301
                   Culver City, CA 90232


                   Schick Moving & Storage Co.
                   PO Box 3627
                   Tustin, CA 92781


                   SQI Diagnostics
                   36 Meteor Drive
                   Toronto, Ontario M9W 1A4


                   Staples Business Advantage
                   PO Box 660409
                   Dallas, TX 75266-0409


                   Stericycle, Inc.
                   PO Box 6578
                   Carol Stream, IL 60197-6578


                   Sterns Bank N.A.
                   500 13th Street
                   Albany, MN 56307


                   Steven Dicterow
                   Leving & Dicterow
                   301 Forest Ave.
                   Second Floor
                   Laguna Beach, CA 92651
Case 8:21-bk-10619-MW   Doc 1 Filed 03/11/21 Entered 03/11/21 13:34:14   Desc
                        Main Document   Page 14 of 14



                   The Atlas Software LLC
                   19745 Colima Road #175
                   Suite E
                   Rowland Heights, CA 91748


                   Tosoh Bioscience, Inc.
                   PO Box 712415
                   Cincinnati, OH 45271-2415


                   U.S. Small Business Administration
                   10737 Gateway West, #300
                   El Paso, TX 79935


                   Uline
                   PO Box 88741
                   Chicago, IL 60680


                   William E. Levin, Esq.
                   Levin Intellectual Property Group
                   668 North Coast Highway
                   Floor 668
                   Laguna Beach, CA 92651
